Cranch, C. J.,
delivered the following opinion of the Court.
The mandate, in this case, is understood, in effect, to require this Court to render judgment in favor of Mr. Catlett, for $6,626.18, with stay of execution as to $719.37, part thereof; and that the auditor’s report shall be opened, as to the item for thirty doubloons, equal to $480, and the item for $719.37, “ paid over to Captain McKnight; ” “ and the judgment to be varied ” by this Court, “ as these items may be found for either party.”
It appears, by the mandate, that the Supreme Court, in adjusting the loss, have charged Mr. Catlett $2,997.82, for the underwriter’s share of the net proceeds of two hundred bags of coffee sold in Baltimore, and of the $480 for the thirty doubloons.
The net proceeds of the coffee were $3,151.30, and the doubloons were $480 ; = $3,631.30.
As $12,808.25, the whole risk, is to $3,631.30, the whole amount saved and received by Mr. Catlett, so is $10,000, the underwriters’ share of the risk, to $2,835.13, the underwriters’ share of the amount saved.
The Supreme Court did not take .into the adjustment the balance of the net proceeds of the cargo, paid over by Thompson and Creed to Captain McKnight, at Cape Haytien, namely, $75.02 and $719.37; = $794.39. That sum ought to have been brought into the account, whether it was received by the underwriters or by Mr. Catlett. If received by Mr. Catlett, he ought to have been charged with the underwriters’ share of it; if received by them, they ought to credit Mr. Catlett with his share of them.
By the auditor’s report Mr. Catlett was charged with that sum, as well as with the doubloons; the Supreme Court have *196only charged him. with the latter. Yet they both stand on the same ground; they were both paid over to Captain McKnight.
The auditor’s report was acquiesced in by Mr. Catlett, in this Court, and he seemed to be satisfied with the judgment which this Court gave, confirming that report.
But the auditor’s report has been opened again, and we are now requested to disallow the charge against Mr. Catlett for the doubloons, because, it is said, they were stolen from Captain McKnight at Cape Haytien.
Captain McKnight has been reexamined upon that point. He says he expended part of the doubloons in paying the seamen’s wages, and in disbursements and expenses concerning the ship; and that the residue, amounting to about $351, was stolen from him at the Cape. If they were stolen, are the underwriters responsible ? As Captain McKnight was the master of Mr. Cat-lett’s ship, and the supercargo and consignee of Mr. Catlett’s cargo, and as Mr. Catlett had accounts to settle with him for wages and compensation, as master, supercargo, and consignee, and as it is the general practice for the insured to receive the salvage in cases of abandonment, it is natural to suppose that Captain McKnight received not only the doubloons, but the balance of the proceeds of the cargo, as agent for Mr. Catlett. I think, therefore, that Mr. Catlett is answerable for whatever proceeds of the cargo were paid over to Captain McKnight. I think, also, that the twenty bags of coffee, purchased by Captain McKnight out of the proceeds of the cargo, and remitted to Baltimore with the two hundred bags, are to be considered as a remittance made on account of the underwriters; and that, as the proceeds came to the hands of Mr. Catlett, he is answerable for the net proceeds only, and not for the prime cost. But, with regard to these two points,-the other judge, who heard the cause, has doubts; but they will not affect the judgment which we shall render.
In order to adjust this loss, it is necessary to ascertain the value of the cargo when the ship sailed from St. Thomas for Cape Haytien.
Upon the arrival of the cargo at St. Thomas, freight was earned to the amount of $1.25 per barrel.
The, Supreme Court has decided, that the freight thus earned was not a lien upon the salvage of the cargo in the hands of the underwriters. When, therefore, the ship sailed from St. Thomas for Cape Haytien, the value of the cargo was enhanced by the whole value of the freight. This would not have been the case, if the freight had continued to be a lien upon the salvage of the cargo; for then the salvage would have been indebted to the *197exact amount of the benefit; but this cargo had received the benefit, and was relieved from the debt. So that it was really more valuable to the amount of the freight, as if the freight had been paid at St. Thomas, and added to the cargo.
For the purpose of adjusting this loss, the voyage must be considered as commencing at St. Thomas. If half of the cargo had been sold at that island at a profit of one hundred per cent., and the proceeds invested in goods and laden on board the ship, and she had sailed with that cargo for Cape Haytien, and been lost, the value of the cargo must have been ascertained, at the time of her sailing from St. Thomas, in the usual mode; by adding to the invoice price all duties and expenses, and the premium of insurance, as well upon the new cargo taken in, as upon the remnant of the old cargo. One of the expenses allowed, in such cases, is the expense of transportation from the place where the prime cost was ascertained, or where the goods were purchased, to the place where the voyage is to commence. (Marshall, 621, 622; Stevens on Average, 53.) Stevens says: — “ When the average is adjusted at the port of loading, and the freight has been paid there, the practice is to add it to the value of the cargo, in the same manner as any other charge incurred on the goods before putting them on board the ship; for the merchant has then an interest in the freight, by its being converted into a charge on the goods.”
Mr. Catlett, therefore, had a fair right, in settling this loss, to add to the invoice price of the 1,788 barrels of flour on board, when the ship sailed from St. Thomas for Cape Haytien, $1.25 on each barrel, for freight from Alexandria. The flour, under the opinion of the Supreme Court, not being liable in the hands of the underwriters for that freight, was really worth so much more; and Mr. Catlett had as good a right, under the circumstances of this case, to charge it, as if he had paid it at St. Thomas.
Upon this principle, Mr. Catlett’s interest in the cargo will stand thus : —
1,788 ban-els flour, according to invoice price . $12,328.25
Freight on 1,788 barrels, earned, at St. Thomas, at
$1.25 . 2,235.00
Thirty doubloons. 480.00
$15,043.25
At the risk of the underwriters o o © O o o r-i
“ . “ Mr. Catlett . vo o* CO Ttf o vd'
15,043.25
*198The amount saved is as follows; —
Net proceeds of 220 bags of coffee .... $3,517.40
Thirty doubloons.$480.00
Amount overpaid, by Thompson and Creed, on the ship.75.02
Balance paid by them to Captain McKnight 719.37
$1,274.39
Deduct prime cost of 20 bags coffee $481.66
Captain Mc.K.’s expenses on cargo 285.78
- 767.44
- 506.95
Whole amount saved.$4,024.35
Then, as $15,043.25, the whole risk, is to $4,024.35, the whole salvage, so is $10,000, the underwriters’ share of the risk, to $2,675.19, the underwriters’ share of the salvage; leaving $1,349.16 for Mr. Catlett’s share.
Ch. J. Catlett, in account with the Columbian Ins. Co. Dr.
To net proceeds of 220 bags coffee . . . $3,517.40
“ amount overpaid on ship.75.02
“ balance paid T. and C. to Captain McKnight . 719.37
<! thirty doubloons. 480.00
“ premium note. 376.00
$5,167.79
Supra, .... Cr.
By your proportion of salvage . . $1,349.16
“ prime cost of 20 bags of coffee • . . 481.66
“ Captain McKnight’s expenses on cargo 285.78 “ policy ...... 10,000.00
-$12,116.60
$6,948.81
Deduct amount paid under the mandáte . . 5,907.81
Balance due Ch. J. Catlett.$1,041.00
If, therefore, we were at liberty to vary the judgment for $6,626.18, which we were ordered by the mandate to enter, we should render judgment in favor of Mr. Catlett for $6,948.81, instead of $6,626.18, with directions to enter a credit of $5,907.81, with interest thereon from October 14, 1822, for *199which execution has already been ordered under the mandate, and should order execution now for the balance, being $1,041, with interest thereon from the 14th of October, 1822, till paid'.
But as the mandate seems to limit the judgment to the sum of $6,626.18, and execution has been ordered for $5,907.81, we can only order execution to be issued for the balance of the judgment already rendered, namely, $719.37, and interest thereon from the 14th of October, 1822, till paid.
If the Court is wrong, in adding the freight earned ,at St. Thomas to the invoice price of the cargo, the only difference in the above statement will be, that Mr. Catlett must have credit for his share of the salvage, $882.35, instead of $1,349.16. The difference is, $466.81, which, deducted from $1,041, leaves a balance still due to Mr. Catlett of $574.19.
GO tH ZO CQ CO cl Cfq 3 c-t-p 2 g. CD K* S .
tH GO O o B O g *73 CL B CL c+- ® 3 p a Cu p CD
Execution ordered for .... $719.37 with interest from October 14,1822.